Citation Nr: 1027554	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for left knee osteoarthritis.
2.  Entitlement to an increased evaluation in excess of 10 
percent for right knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983, 
from January 26, 2001 to October 9, 2001, from October 21, 2001 
to February 10, 2002, and from January 30, 2003 to February 23, 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2004 and February 2005 rating decisions of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Left knee osteoarthritis is manifested by pain, swelling, 
locking, and popping.  As of April 25, 2006, extension was to 10 
degrees, and flexion was to 100 degrees.  

3.  Right knee osteoarthritis is manifested by pain, swelling, 
locking, and popping.  As of April 25, 2006, extension was to 10 
degrees, and flexion was to 100 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left 
knee osteoarthritis manifested by limitation of flexion are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2009).

2.  The criteria for a rating in excess of 10 percent for a right 
knee osteoarthritis manifested by limitation of flexion are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2009).

3.  The criteria for a rating in excess of 10 percent for left 
knee osteoarthritis manifested by limitation of extension are 
met, as of April 25, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5261 (2009).

4.  The criteria for a rating in excess of 10 percent for right 
knee osteoarthritis manifested by limitation of extension are 
met, as of April 25, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in February 2004, prior to 
the date of the issuance of the appealed August 2004 and February 
2005 rating decisions.

The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded VA examinations in July 
2004 and April 2006 that was fully adequate for the purposes of 
determining the current severity of his service connected 
disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran's bilateral knee osteoarthritis is currently rated 
under the provisions of Diagnostic Codes 5010-5260.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to 
trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.

The normal range of motion of the knee is from 0 (extension) to 
140 (flexion) degrees.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg is evaluated as follows: flexion 
limited to 15 degrees (30 percent); flexion limited to 30 degrees 
(20 percent); flexion limited to 45 degrees (10 percent); and 
flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: 
extension limited to 45 degrees (50 percent); extension limited 
to 30 degrees (40 percent); extension limited to 20 degrees (30 
percent); extension limited to 15 degrees (20 percent); extension 
limited to 10 degrees (10 percent); and extension limited to 5 
degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative or 
overlapping.  See VAOPGCPREC 9-04 (2004); 38 C.F.R. § 4.14 
(2009).

Recurrent subluxation or lateral instability of the knee warrants 
a 10 percent disability rating when slight, a 20 percent 
disability rating when moderate, and a 30 percent disability 
rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA General Counsel has held that a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); 
VAOPGCPREC 9-98 (1998).

Separate evaluations may be assigned for non-overlapping 
manifestations of knee disability.  See, e.g., 38 C.F.R. § 4.14 
(2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate 
ratings for limitation of flexion and extension of the knee); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate 
ratings for instability and limitation of motion); VAOPGCPREC 23-
97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating for functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

III.  Background

In a January 2005 statement, the Veteran requested a higher 
evaluations of his service-connected left and right knee 
osteoarthritis.  

The Veteran was afforded a VA examination in July 2004.  The 
examiner noted that the Veteran had a history of right knee pain 
since 2002 that the Veteran stated had begun during military 
physical training in 2002.  The examiner reported that a review 
of x-ray files from December 2002 showed osteoarthritis of the 
knees bilaterally.  The Veteran reported that he continued to 
have pain around both joints, left worse than right.  The 
examiner stated that the Veteran's activities of daily living 
were not impaired, and that the Veteran could walk a mile before 
having to stop and rest.  Upon examination both joints appeared 
normal without redness, swelling, or deformity.  Both joints were 
stable in all planes.  The range of motion was zero to 120 
degrees on the left and zero to 130 degrees on the right with 
pain expressed at the last 20 degrees of flexion in each knee.  
There was no crepitus noted during the process.  The Veteran was 
negative for both drawer sign and McMurray's sign bilaterally.  
The examiner reported that review of x-ray files revealed 
scattered changes of osteoarthritis without change as compared to 
the prior study from December 2002.  The diagnosis was bilateral 
osteoarthritis of the knees, left worse than right, slight limp 
in the gait with no use of assistive devices.  There were no 
DeLuca criteria and no additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use.

A November 2004 physical therapy evaluation record noted a 
history of chronic knee pain.  The Veteran stated that he had 
experienced bilateral knee pain for years beginning in 2001 after 
running during physical training overseas.  He further reported 
constant, deep bilateral knee pain ranking it an 8.75 out of 10.  
The examiner noted that the Veteran had good strength and 
balance, although he did ambulate with a slight limp.  The 
examiner continued the diagnosis of chronic osteoarthritis of the 
knees, issued a heel lift to address an apparent leg length 
discrepancy, and recommended that the Veteran would be best 
served with a home exercise plan.  

In April 2006 the Veteran was afforded an additional VA 
examination of his knees.  The Veteran reported that he 
experienced pain all day every day in both of his knees.  He 
stated that his knees swell, lock, buckle, and pop; however, they 
do not grind.  He wears braces intermittently but does not use a 
cane or a crutch.  He takes Tylenol periodically without 
significant relief and has difficulty climbing stairs.  Upon 
examination, it was noted that the Veteran walked with a slight 
limp with no assistive devices.  Examination of his knees 
revealed no tenderness, instability, or warmth.  The Veteran had 
extension bilaterally to 10 and flexion bilaterally to 100, with 
pain at the extremes of both.  There was no diminution with 
repetitive testing.  He had significant crepitus bilaterally, 
five out of five motor strength, and two plus deep knee tendon 
reflexes.  Review of March 2006 x-ray files showed bilateral 
osteoarthritis worse on the left.  There were no DeLuca criteria, 
no flare-ups, or pain on range of motion other than that noted 
above.  Additionally, there was no additional limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive use.  

IV.  Analysis

After a careful review, the Board finds that the Veteran's 
service connected osteoarthritis of the left and right knees, 
manifested by limitation of flexion, are productive of disability 
pictures represented by the currently assigned 10 percent 
evaluations.  The Board notes that although the Veteran uses a 
knee brace intermittently, there is no evidence that the brace 
was issued due to any instability. 

A 20 percent evaluation is not appropriate as there was no leg 
flexion limited to 30 degrees, no extension limited to 15 
degrees, and there was no recurrent sublaxtion or lateral 
instability.  The knee disabilities and pain experienced by the 
Veteran are contemplated by the current 10 percent evaluations.  

Following a review of the evidence in this case, the Board finds 
support for the assignment of an additional, separate 10 percent 
evaluation for limitation of extension of each knee.  The 
evidence, including the report of the most recent examination on 
April 25, 2006, shows that in addition to the limitation of 
flexion contemplated by the current 10 percent evaluation for 
each knee, the Veteran has an additional limitation of extension 
of each knee that is separate and distinct enough to warrant an 
additional 10 percent evaluation.  Under the circumstances, and 
taking into consideration his complaints of pain, the Board is 
satisfied that the criteria for an additional, separate 10 
percent evaluation for limitation of extension of each knee has 
been satisfied.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question. 38 C.F.R. § 4.3 (2009).

The Board is aware of the Veteran's complaints of pain in his 
knees.  There is, however, no objective evidence that pain on use 
of the joint results in limitation of motion to a degree which 
would support a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Additionally, the Veteran's 
current evaluations of his bilateral osteoarthritis of the knees 
as noted herein address any the DeLuca concerns of pain, 
fatigability, weakness, and incoordination.


V.  Extra-schedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  However, in the second 
step of the inquiry, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Thun v. Shinseki, F.3d 1366 (Fed. 
Cir. 2009).  Here, as discussed above, the rating criteria for 
the service-connected knee osteoarthritis reasonably describe the 
Veteran's disability levels and symptomatology.  Thus, as the 
Veteran's disability pictures are contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, and no 
referral for extraschedular evaluations is required.  Id.


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee osteoarthritis manifested by limitation of flexion is 
denied.

As of April 25, 2006, an additional, separate 10 percent 
evaluation is granted for left knee osteoarthritis manifested by 
limitation of extension, subject to the law and regulations 
governing the award of monetary benefits. 

Entitlement to an evaluation in excess of 10 percent for right 
knee osteoarthritis manifested by limitation of flexion is 
denied.  

As of April 25, 2006, an additional, separate 10 percent 
evaluation is granted for right knee osteoarthritis manifested by 
limitation of extension, subject to the law and regulations 
governing the award of monetary benefits. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


